Citation Nr: 1638362	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-06 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for an allergy and/or sinus disability, to include hay fever and allergic rhinitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to June 1967 and February 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2012, the Veteran presented sworn testimony during a personal hearing in Jackson, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a July 2012 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a September 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The medical evidence of record shows that the Veteran had hay fever and acute allergic rhinitis, and no chronic disability has otherwise been shown to be etiologically related to service.


CONCLUSION OF LAW

A chronic allergy or sinus disability, to include hay fever and allergic rhinitis, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.380 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the pending claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim in pre-decisional letters dated May 2005 and July 2005.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  In a November 2006 letter, he was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, as well as service treatment records.
Additionally, pursuant to the July 2012 Board Remand, the Veteran was afforded a VA examination in September 2012, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  As noted below, the Board finds that the VA examination is sufficient, as it is predicated on consideration of the Veteran's treatment records in the claims file, as well as specific examination findings.  The VA examiner considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination as to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Service connection claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this matter, the Veteran asserts that he suffers from an allergic and/or sinus disability, which was incurred as a result of exposure to gas fumes during his active duty service.  See, e.g., the March 2012 Board hearing transcript.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from August 1963 to June 1967 and February 1991 to May 1991 with additional service in the Air National Guard.  Dental treatment records contain an entry in January 1964 showing that the Veteran underwent the surgical removal of impacted tooth #1 with "gel foam sutures near sinus exposure."  Service treatment records (STRs) from the Veteran's service show that he was treated for complaints of sneezing in July 1964 and was diagnosed with allergic rhinitis.  A notation of 'rhinocchea' was indicated in June 1965 when the Veteran was diagnosed with an upper respiratory infection.  The Veteran was diagnosed with pharyngitis in May 1967; a contemporaneous x-ray of his sinuses showed no evidence of abnormality.  Notably, the Veteran's June 1967 enlistment examination for the Air National Guard noted that he experienced "[s]easonal hay fever with sinus congestion (spring); no comp., no seq."  STRs from the Veteran's Air National Guard service regularly documented his history of seasonal hay fever with sinus congestion.  See the Reports of Medical History dated June 1976, April 1980, December 1987, November 1991, and October 1996.

Crucially, the competent and probative evidence of record does not show that the Veteran is currently diagnosed with a chronic allergy or sinus disability.  Indeed, pursuant to the Board Remand, the Veteran was afforded a VA examination in September 2012 at which time the examiner documented diagnoses of chronic sinusitis and allergic rhinitis in 1964.  The examiner noted that the Veteran described symptoms of hay fever from 1964, which is "characterized as nasal congestion, sneezing, with seasonal exacerbations.  No allergy testing in past.  No history of nasal trauma, facial swelling, [or] loss of smell."  The examiner noted that the Veteran had a sinus x-ray in September 2012.  He stated, "I agree with the radiologist that the suggested changes in the sinuses are secondary to overlying soft tissues and not sinus disease in any of the sinuses."  The examiner continued, "I find no clinical or radiological evidence of acute or chronic sinusitis or rhinitis on this exam."

Notably, the Veteran's VA treatment records dated through December 2014 document a past medical history of allergic rhinitis; however, all notations indicate that the Veteran's allergic rhinitis is asymptomatic.  See the VA treatment records dated January 2014 and December 2014.  A VA treatment record dated November 2012 indicated that the Veteran was prescribed Zyrtec for his allergic rhinitis, but there was no indication of current symptomatology.

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Regarding the allergic rhinitis and seasonal hay fever shown in service, the evidence does not reflect that this represents a chronic disability.  The Veteran was seen for the condition in service, and has only reported symptoms during pollen season.  He described experiencing nasal stuffiness; however, there is no medical evidence of the disability during, or close to, the pendency of the claim.  Critically, the September 2012 VA examiner indicated that there was no clinical or radiological evidence of acute sinusitis or rhinitis upon examination, or based upon review of the Veteran's claims file.  Simply put, the clinical evidence of record shows that the Veteran's symptoms are seasonal in nature and are not considered chronic.  Thus, the Veteran's sinusitis, hay fever, and allergic rhinitis, in this case, fall within the category of "seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals."  38 C.F.R. § 3.380.

To the extent that the Veteran asserts that previous acute symptoms of hay fever and rhinitis during his military service are indicative of a chronic allergy and/or sinus disability, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that sneezing and congestion may be symptoms of a chronic allergy and/or sinus disability would likely be known to the Veteran; therefore, his contentions that he has experienced transitory allergy and sinus symptoms have some tendency to establish a diagnosis.  Once the threshold of competency is met, however, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  To the degree that such symptomatology satisfies the criteria for a diagnosis of a chronic sinus or allergy disability, the Board places far greater weight on the opinion and findings of the September 2012 VA examiner.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of a chronic sinus or allergy disability.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Additionally, there is no clinical evidence to show that the Veteran has experienced a chronic sinus or allergy disability at any time during the appeal period.  As described above, the Veteran's self-reported history of seasonal hay fever with sinus congestion was documented in his Air National Guard treatment records; however, these records did not document a diagnosis of an on-going chronic allergy or sinus disability.  Moreover, although the Veteran has been treated for seasonal rhinitis with Zyrtec since service, he has not otherwise been shown to have a chronic disabling allergy or sinus condition.  Importantly, symptoms alone do not constitute a disability in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The absence of any current disability of the chronic allergy or sinus disability is clearly supported by the medical evidence of record.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of a chronic allergy or sinus disability as a consequence of an event, injury, or disease in service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for an allergy and/or sinus disability must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an allergy and/or sinus disability, to include hay fever and allergic rhinitis, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


